DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As described in the previous Office Action, claims 8-11 have been withdrawn from further consideration as being directed to a non-elected invention.  Applicant is requested to cancel the non-elected claims in response to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (U.S. 2021/0075566).  Guo teaches all of the limitations of the specified claims with the reasoning that follows.

Regarding claim 1, “a method, comprising: receiving, by a processor of a first apparatus implemented in a first access point (AP), a second spatial reuse parameter (SRP) related to a second apparatus from the second apparatus implemented in a second AP” is anticipated by a first access point AP1 (second apparatus) that sends a radio frame to the second access point AP2 (first apparatus) as shown in step S802 of Figure 8, where the radio frame includes a spatial reuse parameter SRP 502 (second spatial reuse parameter) as shown in Figure 5 and spoken of on page 8, paragraph [0102]; where the access point 1100 of Figure 11 includes a processing module 1110 (processor) as spoken of on page 11, paragraph [0133].
“Transmitting, by the processor, the second SRP to at least a first communication device associated with the first apparatus” is anticipated by the access point AP2 (first apparatus) that sends a trigger frame to the station STA2 (first communication device) as shown in step S803 of Figure 8 and spoken of on page 9, paragraph [0115]; where the trigger frame sent by the access point AP2 may carry the spatial reuse parameter 502 (second SRP) as spoken of on page 10, paragraph [0124].
“Receiving, by the processor, a uplink (UL) transmission from the first communication device with a transmit power of the UL transmission controlled based on the second SRP” is anticipated by the station STA2 (first communication device) that sends an uplink frame (UL transmission) to the second access point AP2 (first apparatus) as shown in step S804 of Figure 8 and spoken of on page 10, paragraph [0119]; where a maximum transmit power (UL transmit power) of the second station may be calculated based on the spatial reuse parameter (second SRP) as spoken of on page 10, paragraph [0118].
Lastly, “wherein the second SRP indicates a transmit power of the second apparatus and an acceptable receiver interference level of the second apparatus” is anticipated by the received spatial reuse parameter (SRP) that is used to obtain a maximum transmit power Pmax = SRP – RSSI of a node, where the maximum transmit power Pmax is further used to obtain a maximum interference value Pmax – path_loss bearable to the access point (acceptable receiver interference level) as spoken of on page 6, paragraph [0066].
Regarding claim 4, “reserving, by the processor, a first dedicated resource unit (RU); -2-Application Serial No. 16/924,177 Attorney Docket No.: MDTK.0500UStransmitting, by the processor, a first SRP related to the first apparatus to at least a second communication device associated with the second apparatus using the first dedicated RU” is anticipated by the transmitted trigger frame structure shown in Figure 5 including a spatial reuse parameter SRP 502 as well as corresponding resource unit allocation information 503 (dedicated resource unit) as spoken of on page 8, paragraph [0102].
Regarding claim 6, “a method, comprising: reserving, by a processor of a first apparatus implemented in a first access point (AP), a first dedicated resource unit (RU); transmitting, by the processor, a first spatial reuse parameter (SRP) related to the first apparatus to at least a second communication device associated with a second apparatus implemented in a second AP using the first dedicated RU” is anticipated by the access point AP2 (first apparatus) that sends a trigger frame to the station STA2 (second communication device) as shown in step S803 of Figure 8 and spoken of on page 9, paragraph [0115]; where the trigger frame sent by the access point AP2 may carry the spatial reuse parameter 502 (first SRP) as spoken of on page 10, paragraph [0124]; where the transmitted trigger frame structure shown in Figure 5 includes a spatial reuse parameter SRP 502 as well as corresponding resource unit allocation information 503 (dedicated resource unit) as spoken of on page 8, paragraph [0102]; and where the value of the resource unit allocation field is a reserved value as spoken of on page 2, paragraph [0014].
“Receiving, by the processor, an uplink (UL) transmission from a first communication device associated with the first apparatus with a transmit power of the UL transmission controlled based on a second SRP related to the second apparatus” is anticipated by the station STA2 (first communication device) that sends an uplink frame (UL transmission) to the second access point AP2 (first apparatus) as shown in step S804 of Figure 8 and spoken of on page 10, paragraph [0119]; where a maximum transmit power (UL transmit power) of the station may be calculated based on the spatial reuse parameter (second SRP) as spoken of on page 10, paragraph [0118].
Lastly, “wherein the second SRP indicates a transmit power of the second apparatus and an acceptable receiver interference level of the second apparatus” is anticipated by the received spatial reuse parameter (SRP) that is used to obtain a maximum transmit power Pmax = SRP – RSSI of a node, where the maximum transmit power Pmax is further used to obtain a maximum interference value Pmax – path_loss bearable to the access point (acceptable receiver interference level) as spoken of on page 6, paragraph [0066].
Regarding claim 12, “a method, comprising: receiving, by a processor of a communication device, a second spatial reuse parameter (SRP) related to a second apparatus from a first apparatus to which the communication device is associated” is anticipated by the access point AP2 (first apparatus) that sends a trigger frame to the station STA2 (communication device) as shown in step S803 of Figure 8 and spoken of on page 9, paragraph [0115]; where the trigger frame sent by the access point AP2 may carry the spatial reuse parameter 502 (second SRP) as spoken of on page 10, paragraph [0124]; where the station 1100 of Figure 11 includes a processing module 1110 (processor) as spoken of on pages 12-13, paragraphs [0147]-[0148].
“Performing, by the processor, an uplink (UL) transmission to the first apparatus by controlling a transmit power of the UL transmission based on the second SRP” is anticipated by the station STA2 (communication device) that sends an uplink frame (UL transmission) to the second access point AP2 (first apparatus) as shown in step S804 of Figure 8 and spoken of on page 10, paragraph [0119]; where a maximum transmit power (UL transmit power) of the second station may be calculated based on the spatial reuse parameter (second SRP) as spoken of on page 10, paragraph [0118].
Regarding claim 14, “wherein the receiving of the second SRP comprises receiving the second SRP in a dedicated resource unit (RU)” is anticipated by the transmitted trigger frame structure shown in Figure 5 including a spatial reuse parameter SRP 502 as well as corresponding resource unit allocation information 503 (dedicated resource unit) as spoken of on page 8, paragraph [0102].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 5, 7, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Cherian et al. (U.S. 2020/0077273) (hereinafter “Cherian”).
Regarding claims 2, 5, 7, and 13 Guo teaches claims 1, 4, 6, and 12 as described above.  While Guo also teaches where spatial reuse includes an overlapping basic service set packet detect based method as spoken of on page 1, paragraph [0003], Guo does not explicitly teach “wherein the first apparatus is associated with a first basic service set (BSS) to which the first communication device belongs, wherein the second apparatus is associated with a second BSS, and wherein the second apparatus is an overlapping basic service set access point (OBSS AP) with respect to the first communication device”, or “wherein the first apparatus is associated with a first basic service set (BSS), wherein the second apparatus is associated with a second BSS to which the second communication device belongs, and wherein the first apparatus is an overlapping basic service set access point (OBSS AP) with respect to the second communication device”, or “wherein the first apparatus is associated with a first basic service set (BSS) to which the first communication device belongs, wherein the second apparatus is associated with a second BSS to which the second -3-Application Serial No. 16/924,177 Attorney Docket No.: MDTK.0500UScommunication device belongs, wherein the first apparatus is a first overlapping basic service set access point (OBSS AP) with respect to the second communication device, and wherein the second apparatus is a second OBSS AP with respect to the first communication device”, or “wherein the first apparatus is associated with a first basic service set (BSS) to which the communication device belongs, wherein the second apparatus is associated with a second BSS, and wherein the second apparatus is an overlapping basic service set access point (OBSS AP) with respect to the communication device”.
However, Cherian teaches a method and system for spatial reuse in WLAN networks where access points of one or more basic service sets (BSSs) of the network identify spatial reuse opportunities within a TXOP, and participate as overlapping BSS access points in coordinated reuse over the TXOP as spoken of on page 7, paragraphs [0112] and [0115].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the BSS/OBSS functionality of Cherian to the spatial reuse system of Guo in order to increase access priority for an AP owner, based on one or more of the number of included overlapping BSS (OBSS) APs participating in coordinated reuse over the TXOP as spoken of on page 7, paragraph [0115] of Cherian.
Regarding claim 3, Guo teaches claim 1 as described above.  While Guo also teaches a first access point AP1 (second apparatus) that sends a radio frame to the second access point AP2 (first apparatus) as shown in step S802 of Figure 8, where the radio frame includes a spatial reuse parameter SRP 502 (second spatial reuse parameter) as shown in Figure 5 and spoken of on page 8, paragraph [0102], Guo does not explicitly teach “transmitting, by the processor, a first SRP related to the first apparatus to the second apparatus”. 
However, Cherian teaches a method and system for spatial reuse in WLAN networks where access points of one or more basic service sets (BSSs) of the network identify spatial reuse opportunities within a TXOP, and participate as overlapping BSS access points in coordinated reuse over the TXOP as spoken of on page 7, paragraphs [0112] and [0115]; and where access points 105-a, 105-b, 105-c of Figure 5 exchange spatial reuse poll/response messaging including various scheduling and reuse information as spoken of on page 12, paragraphs [0149], [0150], and [0152].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the bidirectional spatial reuse information transmission between access points as taught in Cherian to the spatial reuse system of Guo in order to improve the effectiveness of the coordinated reuse by providing additional spatial reuse, scheduling, power control to coordinating access points as spoken of on page 12, paragraphs [0149]-[0150] of Cherian.
Regarding claim 16, Guo teaches claim 12 as described above. Guo does not explicitly teach “receiving, by the processor, a poll trigger from the first apparatus during a transmit opportunity (TXOP); and transmitting, by the processor, a poll response to the first apparatus responsive to receiving the poll trigger”.
However, Cherian teaches a method and system for spatial reuse in WLAN networks where access points of one or more basic service sets (BSSs) of the network identify spatial reuse opportunities within a TXOP, and participate as overlapping BSS access points in coordinated reuse over the TXOP as spoken of on page 7, paragraphs [0112] and [0115]; and where access points 105-a, 105-b, 105-c of Figure 5 exchange spatial reuse poll/response messaging including various scheduling and reuse information as spoken of on page 12, paragraphs [0149], [0150], and [0152].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the bidirectional spatial reuse information transmission between access points as taught in Cherian to the spatial reuse system of Guo in order to improve the effectiveness of the coordinated reuse by providing additional spatial reuse, scheduling, and/or power control information to coordinating access points as spoken of on page 12, paragraphs [0149]-[0150] of Cherian.
Regarding claim 17, Guo further teaches the transmitted trigger frame structure shown in Figure 5 including a spatial reuse parameter SRP 502 as well as corresponding resource unit allocation information 503 (of dedicated resource unit(s)) as spoken of on page 8, paragraph [0102].
Regarding claim 18, Guo further teaches the transmitted trigger frame structure shown in Figure 5 including a spatial reuse parameter SRP 502 (of spatial domain) as well as corresponding resource unit allocation information 503 (of dedicated resource unit(s)) as spoken of on page 8, paragraph [0102]. 
While Guo also teaches where spatial reuse includes an overlapping basic service set packet detect based method as spoken of on page 1, paragraph [0003], Guo does not explicitly teach “wherein the first apparatus is associated with a first basic service set (BSS) to which the communication device belongs, wherein the second apparatus is associated with a second BSS, wherein the group of one or more shared RUs is utilized by both the first BSS and the second BSS for reuse in either or both of a frequency domain and a spatial domain, and wherein the group of one or more dedicated RUs is utilized by the first BSS but not the second BSS”.
However, Cherian teaches a method and system for spatial reuse in WLAN networks where access points of one or more basic service sets (BSSs) of the network identify spatial reuse opportunities within a TXOP, and participate as overlapping BSS access points in coordinated reuse over the TXOP as spoken of on page 7, paragraphs [0112] and [0115].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the BSS/OBSS functionality of Cherian to the spatial reuse system of Guo in order to increase access priority for an AP owner, based on one or more of the number of included overlapping BSS (OBSS) APs participating in coordinated reuse over the TXOP as spoken of on page 7, paragraph [0115] of Cherian.
Regarding claim 19, Guo further teaches the station STA2 (first communication device) that sends an uplink frame (UL transmission) to the second access point AP2 (first apparatus) as shown in step S804 of Figure 8 and spoken of on page 10, paragraph [0119]; where the received resource unit allocation field is a reserved value (at least one dedicated RU) indicating that the second access point AP2 is scheduled by the first access point AP1 to perform spatial reuse during the uplink data transmission performed by the at least one first station associated with the first access point as spoken of on page 2, paragraph [0014]. 
Regarding claim 20, Guo further teaches where the station sends an uplink frame to the second access point AP2 when a first maximum transmit power PW1 is greater than or equal to a second maximum transmit power PW2, where the transmit power values are derived from access point target RSSI information as spoken of on page 10, paragraphs [0118]-[0119].
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/31/22 have been fully considered but they are not persuasive.  
Regarding amended claim 1, Applicant argues that Guo does not teach or suggest “wherein the second SRP indicates a transmit power of the second apparatus and an acceptable receiver interference level of the second apparatus”.  Applicant further asserts that according to page 6, paragraph [0066] of Guo, a maximum interference value is obtained by the AP based on a maximum transmit power of a node rather than being included in a SRP received by the AP (e.g. first AP) from another apparatus (e.g. second AP).
However, the current claim language does not appear to recite that the acceptable receiver interference level is included in the received SRP.  The current claim language recites that “the second SRP indicates a transmit power of the second apparatus and an acceptable receiver interference level of the second apparatus”.
As provided above, Guo teaches the received spatial reuse parameter (SRP) that is used to obtain a maximum transmit power Pmax = SRP – RSSI of a node, where the maximum transmit power Pmax is further used to obtain a maximum interference value Pmax – path_loss bearable to the access point (acceptable receiver interference level) as spoken of on page 6, paragraph [0066].
Since the received SRP is used to obtain the maximum transmit power and maximum interference values, it follows that the received SRP would indicate the maximum transmit power and maximum interference values.
For these reasons, it is maintained that Guo teaches the above limitation in question. 
Similar reasoning applies to amended claims 6 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467